Citation Nr: 1815570	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-28 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as pes cavus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1972 to April 1972, and May 1976 to May 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in October 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2017 Board hearing, the Veteran stated that he experienced foot pain while in service and that he received special shoes on a yearly basis from the VA after service; in an October 2017 statement, the Veteran's representative further indicated that the Veteran had treatment for his foot condition at VA hospitals in Houston, Texas, Kansas City, Missouri, and New Orleans, Louisiana from the late 1970's onwards.  However, after a review of the claims file, there do not appear to be any VA treatment records prior to 2001 associated with the file, and it is unclear as to whether or not the RO requested any VA records prior to that time, apart from a request to the Kansas City VA medical center (VAMC) for medical records regarding a broken left foot in 1976.  Thus, it appears there are outstanding VA treatment records, and the Board must remand in order for those records to be obtained.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, in a May 2013 pension application, the Veteran indicated that he has received benefits from the Social Security Administration (SSA).  There is no indication that SSA records have been requested.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Veteran underwent a December 2010 VA audiological examination, in which the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  The examiner opined that, because hearing loss was not documented in the Veteran's service treatment records, it was not likely that the current hearing loss was related to noise exposure in service; the examiner further opined that the Veteran's tinnitus was as likely as not related to noise exposure in service, noting that the Veteran reported military noise exposure and claimed that his tinnitus began in 1972.  The Board finds the December 2010 hearing loss opinion inadequate, as it relies solely on the absence of documented hearing loss in service and does not directly address his reported military noise exposure which the examiner noted in support of her positive etiology opinion for tinnitus.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

With respect to the Veteran's claimed bilateral foot condition, at a November 2012 VA foot examination, the examiner diagnosed the Veteran with hammer toes, hallux rigidus, and pes cavus.  The November 2012 VA examiner ultimately opined that the Veteran's pes cavus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner also noted that the Veteran's x-rays showed arthritis, and stated that none of the Veteran's diagnoses were related to military service.

However, while the examiner diagnosed the Veteran with hammer toes and hallux rigidus, and noted that x-rays showed that the Veteran also had arthritis, no etiology opinion was provided with respect to those conditions beyond a simple statement that none of the Veteran's diagnoses were related to military service, and no separate rationale was provided explaining how the examiner reached that conclusion.  Thus, a new VA examination is needed with respect to the Veteran's claimed bilateral foot condition.

Accordingly, the case is REMANDED for the following action:

1.  Request any records regarding the Veteran's application for disability benefits that may be available from the SSA.  

2.  Obtain any and all outstanding VA treatment records from the Houston VAMC, Kansas City VAMC, New Orleans VAMC, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  The records request must specifically request any available records prior to 2001.  

3.  Then, arrange for a VA Examination by an examiner who has not previously participated in this case to address the nature and etiology of the Veteran's claimed foot disorder.  

The examiner is to identify any present foot disorder, and for any such distinct foot disorder found, apart from pes cavus, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder began in or is otherwise related to the Veteran's military service.  

All opinions must be accompanied by an explanation.  The lack of foot treatment documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

4.  Arrange for a VA examination, to include audiological testing, by an appropriate physician who has not previously participated in this case, to determine the nature and etiology of the Veteran's current bilateral hearing loss.  The examiner must opine as to whether the Veteran's current hearing loss is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include the conceded acoustic trauma therein.

The examiner should focus specifically on whether the Veteran's claimed in-service noise exposure is the cause of the Veteran's bilateral hearing loss or whether such disorder began during or was initially manifested during military service.  The examiner should specifically address the Veteran's past lay statements with respect to noise exposure in service. 

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

5.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




